Citation Nr: 0906672	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  04-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral bunions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from January 
1980 to February 1980 and from January 1986 to February 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Augusta, Maine.  The Veteran had a hearing 
before a Decision Review Officer (DRO) in January 2005 and a 
hearing before the undersigned Board Member in February 2007.  
A transcript of each hearing is contained in the record.  

This case was previously remanded by the Board in June 2007 
for further evidentiary development.  Since the evidence 
sought has been associated with the claims file, the Board 
finds that all remand directives have been complied with.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent evidence fails to establish that the Veteran's 
bilateral bunions are related to his active duty service.


CONCLUSION OF LAW

Bilateral bunions were not incurred in the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A December 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in October 2002 and December 2005 
partially satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
October 2002 and December 2005 letters advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein.  The letters also requested that he 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter provided this notice to the 
Veteran.  
 
The Board notes that the December 2005 and March 2006 letters 
were sent to the Veteran after the December 2003 rating 
decision.  However, to the extent that the notice was not 
given prior to the initial adjudication of the claim in 
accordance with Pelegrini II, the Board finds that any timing 
defect was harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notices provided to the Veteran in 
December 2005 and March 2006 fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a September 2006 supplemental statement of 
the case was provided to the Veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
a portion of the Veteran's service treatment records and 
personnel are associated with the claims folder, as are 
relevant VA treatment records.  Although a portion of the 
Veteran's service treatment records are not associated with 
the claims file, the RO determined in November 2002 that they 
not available for review.  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded a VA examination with respect to the issue decided 
herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).   Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  To establish service connection in this manner, 
the evidence must show that the Veteran suffers from a 
current disability as a result of an in-service event(s).

In this case, there is no evidence other than the Veteran's 
lay statements indicating he was treated for bunions during 
service.  The Veteran's service treatment records are 
negative for foot-related ailments.  The Veteran stated that 
he was treated several times for bunions and put on profile 
for them.  However, neither the Veteran's available service 
treatment records nor his personnel records support the 
Veteran's statements.  Although the Veteran has missing 
service treatment records, VA has not found such evidence and 
has exhausted all available remedies to attempt to locate any 
missing records.  

There is also no evidence the Veteran was treated for bunions 
shortly after discharge from service.  The earliest reference 
to bunions is a diagnosis from December 2002, nearly ten 
years after the veteran's separation from service.  Although 
the Veteran was referred to a podiatrist in June 1998, the 
referral does not mention bunions and there is no indication 
of whether the Veteran subsequently received an examination 
based on the referral.  

Finally, there is no indication the Veteran's current bunions 
are related to his active duty service.  While the Veteran 
has been diagnosed with bunions by multiple medical 
professionals, none of them have opined that the bunions are 
related to the Veteran's active service.  The Board 
acknowledges the Veteran's own statements that his bunions 
are related to his active duty service; however, as a 
layperson, the Veteran is not competent to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  

Further, the Board notes the nearly ten-year gap between the 
Veteran's separation from service and the first evidence of a 
bunion diagnosis.  This long gap weighs heavily against the 
Veteran's claim as the Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

In sum, a preponderance of the objective evidence in the 
record does not support the Veteran's claim that his bunions 
began in service or that his current bunions are related to 
his active duty service.  Therefore, the benefit-of-the-doubt 
rule does not apply and service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral bunions is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


